Order filed September 10, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00625-CV
                                   ____________

                 WILLIAM AND HOPE DADZIE, Appellants

                                        V.

  WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE CERTIFICATE
     HOLDERS OF MORGAN STANLEY ABS CAPITAL I INC. TRUST
      2005-WMC3 MORTGAGE PASS-THROUGH CERTIFICATES,
                  SERIES 2005-WMC3, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1018834


                                   ORDER

      The notice of appeal in this case was filed July 19, 2013. No clerk’s record
has been filed. On July 31, 2013, the court reporter for this case advised the court
that appellants are not appealing as indigent and they have not made payment
arrangements for preparation of the record. To date, the filing fee of $175.00 has
not been paid. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before September 25, 2013. See Tex. R. App. P. 5.
Appellant is also ordered to make payment arrangements for preparation of the
record and provide this court with proof of payment.

      If appellant fails to timely pay the filing fee in accordance with this order,
the appeal will be dismissed.



                                  PER CURIAM




                                          2